                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

TOMMY O’BRYANT                                                                 PLAINTIFF

VERSUS                                      CIVIL ACTION NO. 1:18-CV-8-HSO-JCG

WALGREEN CO., CBRE GROUP, INC.,
and JOHN OR JANE DOES 1-10                                                  DEFENDANTS

       WALGREEN CO.’S MEMORANDUM BRIEF IN SUPPORT OF ITS
               MOTION FOR SUMMARY JUDGMENT

       NOW COMES this Defendant, Walgreen Co., by and through its attorneys of

record, Brown Buchanan P.A., and in support of its Motion for Summary Judgment, files

its Memorandum Brief.

                            I. Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate "if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). "When

the moving party has carried its burden under Rule 56(c), its opponent must do more than

simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348, 89 L. Ed. 2d

538 (1986). "[T]he nonmovant must go beyond the pleadings and designate specific facts

showing that there is a genuine issue for trial." Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc).

                                              1
      "A genuine dispute of material fact means that 'evidence is such that a reasonable

jury could return a verdict for the nonmoving party.'" Royal v. CCC & R Tres Arboles,

L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)). If the evidence presented by

the nonmovant "'is merely colorable, or is not significantly probative,' summary judgment

is appropriate." Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 249). In deciding whether

summary judgment is appropriate, the Court views the evidence and inferences in the

light most favorable to the nonmoving party. RSR Corp. v. Int'l Ins. Co., 612 F.3d 851,

857 (5th Cir. 2010).

                                        II. Issue

      On February 27, 2015, Plaintiff was standing on the sidewalk outside the

Walgreens store located in Biloxi, Mississippi, smoking a cigarette and talking with his

wife’s cousin, Josh Roden. Deposition of Tommy A. O’Bryant at 48 - 49, attached as

Exh. “1". While standing on the sidewalk, located on the east side of the Walgreens

store, Plaintiff was struck by a Dodge Ram truck operated by Edward Kersh. Exh. “1" at

50; Deposition of John Doucet at 14, 19 - 20 attached as Exh. “2".

      The subject accident was investigated by Cpl. John Doucet, an expert in accident

reconstruction and an officer in the Biloxi Police Department. Exh. “2" at 8 - 11. Cpl.

Doucet determined that Mr. Kersh was solely responsible for the cause of the subject

                                             2
accident. Exh. “2" at 22. Mr. Kersh negligently propelled his truck over the curb,

across the sidewalk and into the Plaintiff. Cpl. Doucet also determined that the design of

the subject parking lot did not contribute to the causal factor of this accident. Exh. “2" at

13 - 14.

       At the time of the subject accident, Mr. Kersh, while 85, performed volunteer

maintenance work at Our Lady of Fatima Church in Biloxi. Deposition of Marcia J.

Kersh at 9 - 10, attached as Exh. “3”. Mr. Kersh possessed a valid Mississippi driver’s

license. Exh. “3” at 10. Mr. Kersh was able to safely operate a motor vehicle. Exh.

“3” at 11. Prior to the subject accident, Mr. Kersh had not been involved in an

automobile accident. Exh. “3” at 11. The cause of the subject accident was Mr.

Kersh’s foot slipping off the brake and onto the accelerator. Exh. “3” at 12, 17. On the

day of the subject accident, as he navigated into the parking space, Mr. Kersh was

traveling at a slow, safe rate of speed. Exh. “3” at 15. There was nothing unusual about

how Mr. Kersh was driving his truck before the subject accident. Deposition of Joshua

Alexander Roden at 17 - 18, attached as Exh. “4”.

       The subject store opened on May 25, 1998. Affidavit of David Pasquini, attached

as Exh. “5". In the sixteen (16) years prior to the subject accident, there was one (1)

incident involving a car driving onto the sidewalk. Deposition of David Pasquini at 34 -

35, 37 - 38, attached as Exh. “6”.   That prior incident occurred on July 7, 2014, and it

happened on the north side of the store where the handicap parking is located. Exh. “6"

                                              3
at 34 - 35, 37 - 38. There were no incidents involving a car driving over the curb and

onto the sidewalk - in the sixteen (16) years before the subject incident - on the east side

of this store.

       As a result of the subject accident, Plaintiff filed suit against this Defendant

alleging claims of premises liability, general negligence and gross negligence.

Doc. 1 at 5, 7. Plaintiff’s claims are premised upon the mistaken belief that this

Defendant had a duty to install bollards in its parking lot.

                                         III. Rule

       To establish a negligence claim under Mississippi law, the Plaintiff must prove:

duty, breach of duty, proximate cause and damages. Mladineo v. Schmidt, 52 So. 3d

1154, 1162 (¶ 28) (Miss. Sup. Ct. 2010). In the case at bar, the Plaintiff cannot establish

duty because, as a matter of law, this Defendant did not owe a duty to the Plaintiff.

Therefore this Defendant is entitled to summary judgment as a matter of law.

                                     IV. ANALYSIS

                                        A. No Duty

       A premises owner owes no duty to its invitees to erect barriers to protect invitees

from vehicle incursions into its store. Buffalo Serv. v. Smith, 227 So. 3d 1096, 1097

(Miss. Sup. Ct. 2017) (quoting Cheeks v. Autozone, Inc., 154 So. 3d 817, 823 (Miss.

2014). As the Buffalo Serv. Court held: "[i]t cannot be contended with any degree of

reason or logic that the owner of a store, by failing to erect an impregnable barrier

                                              4
between the entrance of his store and an adjacent area where motor vehicles are driven

and parked, should have anticipated that automobiles will be negligently propelled over

the curb and across the sidewalk into the entrance of his store." Id. "If as a matter of law

such occurrences are to be guarded against, there would be no limitation on the duty owed

by the owners of establishments into which people are invited to enter." Id.

       The cause of the subject accident was Mr. Kersh’s negligence; his foot slipped off

the brake and onto the accelerator. Exh. “3” at 12, 17. Mr. Kersh had no prior history

of driving issues and he was a competent driver. This Defendant had no duty to

anticipate that Mr. Kersh, a good driver, would negligently allow his foot to slip off the

brake, onto the accelerator and drive his truck over the curb on the east side of the store -

where there had been no prior, similar incidents - and strike the Plaintiff; therefore this

Defendant had no duty to erect bollards to prevent the subject accident. As the Buffalo

Serv. Court held: "[i]t cannot be contended with any degree of reason or logic that the

owner of a store, by failing to erect an impregnable barrier between the entrance of his

store and an adjacent area where motor vehicles are driven and parked, should have

anticipated that automobiles will be negligently propelled over the curb and across the

sidewalk into the entrance of his store." Buffalo Serv., 227 So. 3d at 1097.

       Instructional, if not on point with the case sub judice, is Cheeks v. AutoZone, Inc.,

154 So. 3d 817 (Miss. Sup. Ct. 2014). Cheeks involved a storefront vehicle incursion

accident. In Cheeks, the store where the accident occurred had sidewalks on two (2)

                                              5
sides of the building. Cheeks, 154 So. 3d at 819 (¶ 3). The store had an angled, glass

entranceway. Id. The store had bollards protecting the sidewalk on the east side of the

store and a sidewalk, with no bollards, on the north side of the store. Id.

       The plaintiff was injured on the sidewalk outside the store. As the plaintiff

opened the entrance door, he heard a warning. Cheeks, 154 S0. 3d at 819 (¶ 4). He

turned and saw a car close to him, bearing down on him. Id. Before plaintiff could

make it behind the bollards on the east side of the store, the car hit him. Id.

       During discovery, the defendant said it installed bollards as a “safety measure”

undertaken to protect customers from being struck by vehicles. Cheeks, 154 So. 3d at

819 (¶ 5). During trial, defendant’s employees testified that they allowed customers to

drive up the handicap ramp leading to the entrance, onto the sidewalk, to get under the

canopy that covered the entrance. Cheeks, 154 So. 3d at 820 (¶7). The driver who hit

the plaintiff testified that he had been instructed by one of defendant’s employees to drive

onto the sidewalk under the canopy. Id. (¶ 8). As he drove under the canopy, the driver

suffered a seizure, lost control of his car and struck the plaintiff. Id.

       After a verdict for the plaintiff, the trial court granted the defendant a JNOV.

Cheeks, 154 So. 3d at 822 (¶ 16). The trial court held that under Mississippi law, a

business owner does not have a duty to erect protective barriers around its business. Id.

       On appeal, the Cheeks Court affirmed the unequivocal rule of law that no duty is

owed by a premises owner, to its invitees, to erect barriers around its store. Cheeks, 154

                                               6
So. 3d at 823 (¶ 22).   But in reversing the trial court, the Cheeks Court created two (2),

narrow exceptions to this rule that are not present in the case at bar. First, the Cheeks

Court held that by allowing cars to drive onto the sidewalk, under the canopy (where the

plaintiff was hit), it became foreseeable that a car-pedestrian accident could occur.

Cheeks, 154 So. 3d at 823 - 824 (¶ 23 - ¶ 24). Second, the Cheeks Court held that once

the defendant voluntarily undertook the duty to protect patrons with bollards (placed in

front of the sidewalk on the east side of the store), the defendant voluntarily assumed a

duty. Id.

       On appeal, the Cheeks Court reaffirmed that premises owners do not have a duty to

erect bollards to ensure the safety of its customers. Cheeks, 154 So. 3d at 824 (¶ 26). It

then stated that specific, factual circumstances can give rise to the possibility of creating a

duty where one did not exist. Id. The Cheeks exceptions, stated above, are very narrow.

Cheeks, 154 So. 3d at 823 - 824 (¶ 23 - ¶ 24).

       In the case at bar, the accident occurred on the east side of the store. Exh. “1" at

50. In the area where the accident occurred, the sidewalk is separated from the parking

area by a vertical curb, built consistent with the applicable codes, ordinances and standard

of care. Affidavit of Benjamin Smith, attached as Exh. “7". There is no evidence, like in

Cheeks, that this Defendant allowed automobiles to use this sidewalk area for any reason.

Therefore, the first Cheeks exception does not apply.




                                               7
       This defendant does use bollards. However, they are not used for the same

purpose the defendant used them in Cheeks. In Cheeks, the defendant used bollards to

protect its customers while using the sidewalk on the east side of its store. Typically, this

Defendant has two (2) or three (3) uses for bollards. Deposition of David Dillon at 26,

attached as Exh. “8”. Bollards are placed around transformers or generators. Exh. “8”

at 26. They are placed around gas meters. Exh. “8" at 26. They are placed at points

where there may be a visual obstruction to vehicular traffic as a visual indicator to be

cautious. Exh. “8” at 26 - 27. The use of bollards as a visual cue or visual warning to

drivers is a proper use of bollards. Deposition of Michael Keenum at 20, attached as Exh.

“9”.

       This Defendant uses curbs to define the end of the parking stall. Deposition of

Jeff Groncki at 43, attached as Exh. “10”. If there is no curb, and there is a zero depth

sidewalk, a bollard will be used. Exh. “10” at 43; Exh. “8" at 27. This Defendant will

use bollards at different locations, where no curb is present, as an indicator to a driver that

a drive lane or loading zone has ended. Exh. “10” at 64 - 66.

       Unlike the defendant in Cheeks, this Defendant did not undertake the voluntary

duty to use bollards to protect its customers using the sidewalks. Therefore, the second

exception in Cheeks does not apply.




                                               8
        In Buffalo Servs. v. Smith, 227 So. 3d 1096 (Miss. Sup. Ct. 2017), the Mississippi

Supreme Court reaffirmed that the prevailing rule of law in Mississippi is that a premises

owner owes no duty to its invitees to erect barriers around its store to prevent vehicle

incursion accidents when it allowed an interlocutory appeal for the purpose of reversing a

trial court’s denial of summary judgment on this issue of law. Buffalo Servs., 227 So. 3d

at 1096 - 1097.

        In Buffalo Servs., the plaintiff was injured when an automobile crashed into

defendant’s store. Buffalo Servs., 227 So. 3d at 1096. The plaintiff filed suit claiming

that the defendant breached its duty to its invitees by failing to erect bollards around its

store. Id. On interlocutory appeal, the Buffalo Servs. Court held that - under Mississippi

law - the defendant did not owe the plaintiff any duty. Id.

        The Buffalo Servs. Court discussed the two narrow and “exceptional” exceptions to

this rule of law created by Cheeks. First, where the premises owner creates a situation

that makes a vehicle strike a pedestrian and, second, were the premises owner assumes a

duty it did not have. Buffalo Servs., 227 So. 3d at 1097. Because neither of these two,

narrow exceptions existed, the Buffalo Servs. Court held that - as a “matter of unequivocal

Mississippi law - the defendant owed the plaintiff no duty. Buffalo Servs., 227 So. 3d at

1098.

        In reversing the denial of summary judgment and rendering a judgment in favor of

the defendant, premises owner, the Buffalo Servs. Court stated: “[Plaintiff] cannot rely on

                                               9
the lack of bollards, parking stops, or other physical barriers in front of the clothing store

as evidence of negligence, because Buffalo Services was under no ‘duty to erect

protective barriers to insure the safety [of] partrons inside the store’ from wayward

vehicles driven by third parties.” Buffalo Servs., 227 So. 3d at 1099.

       As set out above, neither of the two, narrow exceptions created in Cheeks exist in

the case at bar. Therefore, as a matter of law, this Defendant is entitled to summary

judgment.

       Because this Defendant owed no duty to the Plaintiff to erect bollards around its

store to protect the Plaintiff from the negligent acts of Mr. Kersh, this Defendant is

entitled to summary judgment as a matter of law. Even if this Court finds that this

Defendant owed a duty to the Plaintiff, which is denied, Plaintiff’s lawsuit still fails as a

matter of law.

                        B. This is Not a Negligent Design Lawsuit

       Plaintiff has not alleged that the subject parking was negligently designed.

Plaintiff has limited his claims to premises liability, general negligence and gross

negligence. Doc. 1 at 5, 7. Plaintiff has been adamant this is not a negligent design

case: “Plaintiff is not pursuing a negligent design case.” Doc. 190 at 1.

       Plaintiff’s claims – as discussed above – fail as a matter of law. As to Plaintiff’s

claim for premises liability - assuming it survives Buffalo Serv. v. Smith, 227 So. 3d 1096

(Miss. Sup. Ct. 2017), which this Defendant does not believe it does - the issue is the

                                              10
subject store. This Defendant is not aware of any authority that supports the imposition

of liability on a premises owner for a hazardous condition where there is no proof that, as

to the specific location, there was a hazard. See Pippen v. Tronox, LLC., 2019 U.S. Dist.

LEXIS 6382 at 9 - 10 (N.D. Miss. 2019).

       Because this is not a negligent design case, accidents at other Walgreen Co. stores

are not relevant to the issues raised in this lawsuit. “Holding otherwise would result in a

substantial expansion of liability for premises owners without any basis in law, common

or statutory.” Pippen, 2019 U.S. Dist. LEXIS 6382 at 10.

                          C. The Parking Lot is Reasonably Safe

       The parking lot where Plaintiff’s accident occurred was and is reasonably safe; it

complied with all applicable codes, ordinances and industry standards relative to design

and safety.

       Robert E. Luke is a licensed architect. Affidavit of Robert E. Luke attached as

Exh. “11". Mr. Luke testified that the subject parking lot met all code requirements, met

all standards of care and was reasonably safe at the time of the subject accident. Exh.

“11". Mr. Luke’s testimony is affirmed by the testimony of Benjamin Smith.

       Mr. Smith is a professional engineer. Affidavit of Benjamin Smith, attached as

Exh. “7". Mr. Smith testified that the subject parking lot was built and maintained in

compliance with all applicable codes, ordinances and local standards. Affidavit of




                                             11
Benjamin Smith, attached as Exh. “7". As such, Mr. Smith testified that the subject

parking lot was reasonably safe on February 27, 2015. Id.

       The testimony of Mr. Luke and Mr. Smith is consistent with the testimony of John

Doucet. Cpl. Doucet is a retired police officer with the City of Biloxi, who is an accident

reconstruction expert. Exh. “2" at 8 - 11. Cpl. Doucet investigated the subject accident.

Exh. “2" at 11. Cpl. Doucet prepared a written report regarding his investigation. Exh.

“2" at 11, Report of Investigation attached as Exh. “12.” After his investigation, Cpl.

Doucet concluded that “...there was no - - nothing - - to do with the parking lot that would

have contributed to the causal factor of this accident.” Exh. “2" at 13 - 14. As to why

the subject accident occurred, Cpl. Doucet concluded that Mr. Kersh was solely

responsible for the cause of the subject accident. Exh. “2" at 22.

       The testimony of Mr. Luke, Mr. Smith and Cpl. Doucet is consistent with the

testimony of Robert Reiter. In his own report, Mr. Reiter listed the cause of the subject

accident as operator error. Deposition of Robert Reiter at 122, attached as Exh. “13".

In fact, Mr. Reiter said he did not have any evidence to support that the cause of the

subject accident was anything other than operator error. Exh. “13" at 125 - 126. In

addition, Mr. Reiter is “familiar” with the International Building Code (IBC) although he

does not “do a whole lot with it.” Exh. “13” at 71. Mr. Reiter knows the IBC has

sections that pertain to parking lots. Exh. “13” at 71 - 72. Mr. Reiter knows the IBC

does not require bollards for nose-in parking. Exh. “13” at 72 - 73. The subject parking

                                             12
lot – as conceded by Mr. Reiter – does not violate the IBC. Exh. “13” at 73. Mr. Reiter

is not aware of any requirement for the placement of bollards at the nose-in parking at the

subject parking lot. Exh. “13” at 81. Mr. Reiter admits the subject parking lot was in

compliance with all applicable codes on February 27, 2015. Exh. “13” at 249. He does

not know if there was a violation of any local ordinances. Exh. “13” at 250. Mr. Reiter

cannot say the subject parking lot violated the industry standard for parking lots in the

local area. Exh. “13” at 250.

       The testimony of Mr. Luke, Mr. Smith, Officer Doucet and Mr. Reiter is consistent

with the testimony of Brian Pfeifer, Ph.D. Dr. Pfeifer, a professional engineer, has dealt

with parking lot design issues in the past. Deposition of Brian G. Pfeifer at 15, attached

as Exh. “14”. As a professional engineer, Dr. Pfeifer is qualified to analyze parking lot

design issues. Exh. “14" at 16. According to Dr. Pfeifer, a parking lot with nose-in

parking, in front of a side-walk where no bollard system is present, is reasonably safe.

Exh. “14" at 18 - 20.

       The testimony of Mr. Luke, Mr. Smith, Officer Doucet, Mr. Reiter and Brian

Pfeifer, Ph.D. is consistent with the testimony of Michael E. Keenum. Mr. Keenum

owns Gulf Coast Fence Company and sells, inter alia, bollards. Deposition of Michael

Keenum at 9, 11, attached as Exh. “9". Mr. Keenum’s own store, Gulf Coast Fence

Company, has nose-in parking in front of a sidewalk that leads to the entry of his




                                             13
business. Exh. “9" at 10. Mr. Keenum believes this nose-in parking configuration,

which does not have bollards, is safe. Exh. “9" at 10 - 11.

       The only person who believes there is an issue for trial is Robert Reiter, who

believes that because accidents have happened before, they will happen again. Exh. “13"

at 150 - 151. This Defendant is not aware of any authority that supports the imposition

of liability on a premises owner for a hazardous condition where there is no proof that, as

to the specific location, there was no hazard. See Pippen v. Tronox, LLC., 2019 U.S.

Dist. LEXIS 6382 at 9 - 10 (N.D. Miss. 2019). Further, this Defendant is not aware of

any authority that a parking lot - built in compliance with all applicable codes, ordinances

and standards of care - can be a hazardous condition. “Holding otherwise would result in

a substantial expansion of liability for premises owners without any basis in law, common

or statutory.” Pippen, 2019 U.S. Dist. LEXIS 6382 at 10.

                         D. Plaintiff’s Premises Liability Claim

                                    1. Mississippi Law

       Business owners have a duty to invitees to exercise reasonable care to keep the

business premises in a reasonably safe condition and to warn of dangerous conditions

which are not readily apparent to the invitee. Bonner v. Imperial Palace of Mississippi,

LLC, 117 So.3d 678, 682 (¶ 11)(Miss.Ct.App. 2013); Stanley v. Boyd Tunica, Inc. 29

So.2d 95, 97 (¶ 8)(Miss.Ct.App. 2010)(citations omitted). The Mississippi Supreme

Court has held these two (2) duties - the duty to keep a premises reasonably safe and the

                                             14
duty to warn - must be analyzed separately. Mayfield v. The Hairbender, 903 So. 2d 733,

737 - 738 (¶ 20) (Miss. Sup. Ct. 2005) (citations omitted).

       The duty of a business owner to keep its premises in a reasonably safe condition

depends on the owner having actual or constructive knowledge of the dangerous

condition. Elgandy v. Boyd Mississippi, Inc., 909 So.2d 1202, 1205 (¶ 15)(Miss.Ct.App.

2005). Actual or constructive notice is not required when the dangerous condition was

caused by the owner or its agent. Id. If the condition was caused by someone other than

the owner or his agent, then actual or constructive notice is required. Elgandy, 909 So.2d

at 1205 (¶ 16). Once notice of the dangerous condition is established, evidence must

then be presented that the business owner had a reasonable time to correct the dangerous

condition. Karpinsky, 109 So.3d at 92 (¶24); Dawson v. Boyd Biloxi, LLC, 127 So. 3d

314, 317 (¶ 14) (Miss. Ct. App. 2013).

       Strict liability is not imposed on business owners in premises liability cases.

Stanley, 29 So.2d at 97. Business owners are not insurers against all injuries. Id. Mere

proof of an incident is not enough to show negligence on the part of the business owner.

Id.




                                             15
                           2. Strict Liability is Not Applicable

       In the case at bar, Plaintiff’s case against the Defendant is based entirely on the

claims of Robert Reiter.1 Mr. Reiter wants to claim - irrespective of the fact that there

were no prior accidents on the east side of the store and that the parking lot complied with

all applicable codes, ordinances and industry standards - that Plaintiff's accident was

foreseeable because nose-in parking has an increased rate of risk and that accidents in

nose-in parking are foreseeable because other accidents have happened in the past at other

Walgreens stores and in parking lots in general. Exh. “13" at 106. Simply, according to

Mr. Reiter, because an accident happened somewhere is proof of foreseeability as to the

subject store on February 27, 2015. Mr. Reiter wants to impose strict liability for this

accident.

       Under Mississippi law, it is well established that merely proving an accident

occurred on a business premise is insufficient to show negligence. Sears, Roebuck & Co.

v. Tisdale, 185 So. 2d 916, 917 (Miss. Sup. Ct. 1966). Strict liability is not imposed on

business owners in premises liability cases.        Stanley, 29 So.2d at 97. Business owners

are not insurers against all injuries. Id. Mere proof of an incident is not enough to show

negligence on the part of the business owner. Id.

       Because, under Mississippi law strict liability does not apply, this Defendant is

entitled to Summary Judgment.




                                               16
                                    3. There Is No Notice

       To survive summary judgment, Plaintiff must prove there was a hazardous

condition2 and that this Defendant was aware of the hazardous condition prior to his

accident. Elgandy v. Boyd Mississippi, Inc., 909 So.2d 1202, 1205 (¶ 15)(Miss.Ct.App.

2005). Assuming Plaintiff can overcome this hurdle - that there were no prior accidents

in the sixteen (16) years between when the store opened and Plaintiff’s accident occurred

- then he must offer evidence that this Defendant had a reasonable time to correct the

dangerous condition. Karpinsky, 109 So.3d at 92 (¶24); Dawson v. Boyd Biloxi, LLC,

127 So. 3d 314, 317 (¶ 14) (Miss. Ct. App. 2013).

       In the case at bar, prior to the subject accident - at this store - there was an incident

on July 7, 2014, on the north side of the store. Exh. “6" at 34 - 35, 37 - 38. A car drove

onto the sidewalk where the handicap parking is located. Exh. “6” at 37 - 38. There

were no prior incidents - at this store - on the east side of the store.

       Therefore, even if it is assumed that a parking lot that is built in compliance with

all applicable codes, ordinances and industry standard can be considered a hazardous

condition, which is denied, Plaintiff has no proof as to notice of a problem on the east




1
 Robert Reiter is the subject of a Daubert motion, that is being filed contemporaneously with the
subject motion, to prohibit his opinions
2
 This assumes that a parking lot, built in compliance with all applicable codes, ordinances
and standards of care can be a hazardous condition; which is denied.
                                               17
side of the subject store; there were no prior accidents in the sixteen (16) years of

operation.

       Plaintiff has no proof on the issue of notice as to the subject store. First, there

were no accidents on the east side of the subject store prior to the subject accident.

Second, Mr. Reiter’s testimony illustrates Plaintiff’s lack of proof regarding notice. Mr.

Reiter does not know the traffic count for this store. Exh. “13" at 150. Mr. Reiter does

not know how many times - between when this store opened and when the subject

accident occurred - drivers safely navigated into and out of the nose-in parking spaces on

the east side of the store. Exh. “13" at 151 - 152. Mr. Reiter does not know how many

people have safely used the sidewalk on the east side of the subject store. Exh. “13" at

232. Mr. Reiter concedes that traffic count information is needed to determine

frequency. Exh. “13" at 150. He also concedes that information regarding frequency is

needed to discuss how often something happens. Exh. “13" at 150. As admitted by

Plaintiff’s own forensic engineer, Brian Pfeifer, Ph.D., information regarding how many

times people have safely navigated into and out of nose-in parking is important

information. Exh. “14" at 81 - 82.

       In an attempt to avoid his obligation of offering proof to support his claim,

Plaintiff turns to Mr. Reiter. Mr. Reiter claims that because accidents have occurred in

other parking lots, the subject parking lot is hazardous. This bold claim is contrary to

Mississippi law. Setting aside the fact that Mr. Reiter wants to use accidents from other

                                              18
stores - not this store - as notice, his claims still fail. Helpful on this issue is Hageney v.

Jackson Furniture, Inc., 746 So. 2d 912 (Miss. Ct. App. 1999). In Hageny, plaintiff

attempted to introduce evidence that another bar stool manufactured by the defendant

broke prior to the subject accident. Hagney, 746 So. 2d at 920 - 921 (¶ 35). The

plaintiff claimed this prior incident showed the defendant had actual notice of a defect.

Id.   The Hageney Court held that to be probative of a defect, the evidence must be that

the similar accidents occurred under substantially similar circumstances and involved

substantially similar components. Hageney, 746 So. 2d at 922 (¶ 38) (citations omitted).

In the case at bar, Plaintiff has eschewed specifics.

       Contrary to Mississippi law, Mr. Reiter boldly proclaims that the specifics of

accidents are not important to him; it is the “sum total” of the accidents that is important.

Exh. “13” at 104. This is demonstrated by Mr. Reiter wanting to compare this store to

other stores, because there were no prior accidents on the east side of this store. In

addition, the subject accident did not involve a Red Box kiosk. But, Mr. Reiter wants to

compare this accident with incidents involving a Red Box kiosk. Exh. “13” at 105.

       For Mr. Reiter, Mississippi law and the requirement of substantial similarity is not

important: “Every accident has its own unique characteristics, yes, sir. But the

importance of the sum total of 199 accidents at Walgreens sidewalks is to reinforce and

bring to light the fact that there are many sidewalk incursions at Walgreens, which for the

most part have not been reported so far in discovery in this case.” Exh. “13” at 105.

                                               19
Mr. Reiter does not care whether the accident occurred in Biloxi or Ohio. Exh. “13” at

109.

       The subject store opened on May 25, 1998. Exh. “5". In the sixteen (16) years

prior to the subject accident, there was only one (1) incident where a car drove over the

sidewalk and struck the building. This incident occurred on July 7, 2014, on the north

side of the store, where the handicap parking is located. Exh. “6" at 34 - 35, 37 - 38.

There were no incidents - in the sixteen (16) years before the subject incident - on the east

side of this store.   Plaintiff has no proof of any issues for which he bears the burden -

involving the store that is involved in his premises liability claim - before his accident.

Therefore, this Defendant is entitled to summary judgment.

                                     V. CONCLUSION

       To establish a negligence claim under Mississippi law, the Plaintiff must prove:

duty, breach of duty, proximate cause and damages. Mladineo v. Schmidt, 52 So. 3d

1154, 1162 (¶ 28) (Miss. Sup. Ct. 2010). In the case at bar, the Plaintiff cannot establish

duty because, as a matter of law, this Defendant did not owe a duty to the Plaintiff to erect

bollards around its store. Plaintiff cannot rely on the lack of bollards, parking stops, or

other physical barriers in front of its store as evidence of negligence, because this

Defendant was under no duty to erect protective barriers to insure the safety of its

customers from wayward vehicles driven by third parties. Buffalo Servs., 227 So. 3d at

1099. Therefore, this Defendant is entitled to summary judgment as a matter of law.

                                              20
       This rule of law aside, this Defendant is not aware of any authority that a parking

lot - built in compliance with all applicable codes, ordinances and standards of care - can

be a hazardous condition. “Holding otherwise would result in a substantial expansion of

liability for premises owners without any basis in law, common or statutory.” Pippen,

2019 U.S. Dist. LEXIS 6382 at 10.

       In addition, Plaintiff has failed on the issue of notice. The subject store opened on

May 25, 1998. In the sixteen (16) years prior to the subject accident, there was one (1)

incident involving a car driving onto the sidewalk. Exh. “6" at 34 - 35, 37 - 38. That

prior incident occurred on July 7, 2014, and it happened on the north side of the store

where the handicap parking is located. Exh. “6" at 34 - 35, 37 - 38. There were no

incidents involving a car driving over the curb and onto the sidewalk - in the sixteen (16)

years before the subject incident - on the east side of this store.

       Assuming Plaintiff can overcome these hurdles set forth above, then he must offer

evidence that this Defendant had a reasonable time to correct the dangerous condition.

Karpinsky, 109 So.3d at 92 (¶24); Dawson v. Boyd Biloxi, LLC, 127 So. 3d 314, 317 (¶

14) (Miss. Ct. App. 2013). Again, Plaintiff has failed in his burden.

       This Defendant owed Plaintiff no duty; and, Plaintiff has no proof of any of the

issues for which he bears the burden. Therefore, this Defendant is entitled to summary

judgment.

       This the 4th day of March, 2019.

                                               21
                                  Respectfully submitted,

                                  WALGREEN CO.

                                  BY:   BROWN BUCHANAN P.A.


                                  BY:      /s/Patrick R. Buchanan________________
                                        PATRICK R. BUCHANAN (MSB #8439)




BROWN BUCHANAN P.A.
234 Caillavet Street, SUITE 100
POST OFFICE BOX 1377
BILOXI, MS 39533-1377
TELEPHONE: (228) 374-2999
FACSIMILE: (228) 435-7090
mailb@brownbuchanan.com




                                           22
                                      CERTIFICATE OF SERVICE


         I, the undersigned, do hereby certify that I have this day electronically filed a true and correct copy of the

foregoing pleading with the Clerk of Court using the ECF system which sent notification of such filing to the

following:


         Douglas L. Tynes, Jr.                          Edward C. Taylor
         Courtney Wilson                                Christopher H. Murray
         Tynes Law Firm, P.A.                           Daniel Coker Horton & Bell, PA
         Post Office Drawer 966                         Post Office Box 416
         Pascagoula, Mississippi 39568                  Gulfport, Mississippi 39502


         This the 4th day of March, 2019.



                                                           /s/Patrick R. Buchanan______________
                                                        PATRICK R. BUCHANAN (MSB #8439)




                                                           23
